Citation Nr: 1236487	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-29 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Salt Lake City, Utah RO.  

On December 2, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence for which she provided written waiver of RO review under 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Veteran likely has PTSD due to events experienced during active military service.  


CONCLUSION OF LAW

The Veteran likely has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The records indicate that the Veteran entered active duty in December 1980; an enlistment examination, dated in October 1980, was negative for any complaints, findings or diagnoses of a psychiatric disorder, to include PTSD.  The Veteran's military personnel records include a performance evaluation in December 1981 noting that she seemed to be having trouble adapting to military life evidenced by missed appointments and other functions which reflect on her military behavior.  The service treatment records (STRs) reflect that on May 20, 1982, the Veteran was referred to the mental health clinic by the squadron commander due to increased anxiety secondary to situational stress.  On the basis of the examination, no psychiatric disorder was noted; however, it was felt the Veteran may benefit from treatment at the clinic in order to learn techniques to cope with stressors.  On the occasion of her separation examination in November 1982, the Veteran reported a history of depression, active worry and nervous trouble.  

The Veteran's claim for service connection for PTSD (VA Form 21-4138) was received in June 2009.  Submitted in support of the claim were VA progress notes dated from September 2005 to August 2009.  The records show that the Veteran received treatment for a psychiatric disorder and substance dependence and alcohol abuse.  A VA hospital summary, dated in April 2006, indicates that the Veteran was admitted involuntarily for attempted suicide; it was noted that she took 6 Lortabs after having an argument with her girlfriend.  The discharge diagnoses were alcohol dependence, depressive disorder NOS, R/O substance induced mood disorder vs. major depressive disorder.  In June 2008, the Veteran was admitted voluntarily to a VA hospital for treatment of alcohol relapse and worsening depression and PTSD symptoms.  The discharge diagnoses were major depressive episode, with resolved suicidal ideation prior to admission, alcohol dependence, with recent relapse, and PTSD exacerbation (child abuse victim).  

The Veteran was seen at the PTSD intake clinic in June 2008.  At that time, the Veteran reported that she was told to leave the military because of her same sex attraction, and she had to fight to get an honorable discharge from the military.  The Veteran indicated that she felt ostracized by military authorities and her peers.  She noted that, even though she was given an honorable discharge, they rubber stamped "homosexual" on her permanent DD Form 214 in big red letters.  The Veteran reported being so embarrassed and angered by her military papers that she burned all of them so that her grandmother would not find them by accident.  The Veteran noted that her military career initially removed her from a chaotic lifestyle of childhood abuse with an "alcoholic" father and gave her a sense of identity and accomplishment.  However, after she was discharged, she was unable to use her DD Form 214 as a reference tool of further reemployment because of the shame she felt and because of the intended prejudice it would bring against her.  The assessment was that the Veteran had childhood PTSD, and that further military related traumas listed above had resulted in the Veteran having symptoms of avoidance, isolation, emotional blunting, recurrent nightmares with waking up angry and intrusive angry thoughts, hyperarousal, impulsive anger and assaultive behavior, as well as social phobias.  She also had poor self esteem and was ambivalent about her sexual identity versus her fear of rejection.  The Veteran was subsequently seen in psychotherapy in July 2008.  The diagnoses were PTSD, child abuse and provisional military.  

A mental health note dated in June 2009 reported that the Veteran complained of having a few bad days with increased stress.  The Veteran again reported that she was discharged from service because of her sexual preference.  She was angry, frustrated and still grieving for her lost career; she reported hating the fact that she was made to feel like she should be ashamed for who she was.  The pertinent diagnosis was PTSD, chronic, child abuse victim and provisional military.  The examiner stated that the Veteran was realizing that her symptoms regarding childhood PTSD were fairly severe and caused her to isolate, attempt to avoid emotions, with recurrent nightmares and social and crowd phobias.  The examiner further noted that the Veteran may fit the criteria for military PTSD/sexual harassment given her report of biased treatment by military personnel and the blatant exposure of her sexual preference stamped on her permanent military records.  

Received in June 2010 were VA progress notes dated from October 2009 through June 2010.  Among these records is a PTSD assessment conducted in October 2009; she was referred to determine a possible diagnosis of military-related PTSD.  The Veteran reported a difficult childhood in which she would often hear her parents arguing.  She stated that her father was an alcoholic who didn't care about anything and that her mother left him with the children when she was 11 years old.  She noted that her mother died when she was 17 years old; she described herself as a "rebellious teenager" and stated that she began living with her grandmother during her teenage years after living away from home.  The Veteran described a close relationship with her grandmother, now deceased, and became tearful when discussing this.  The Veteran related that she was too ashamed of having been removed from the military to face her family and grandmother and that she did not want to visit with them for 10 to 12 years after her discharge.  Following a mental status examination, the examiner stated that the Veteran's report of symptoms did not meet DSM-IV diagnostic for military related PTSD because she was not reporting the required traumatic experience and necessary emotional reactions of horror and feelings of threat to self or others.  Despite this, the Veteran was clearly struggling with feelings of harassment due to her sexual orientation while she was in the military.  

The Veteran was afforded a VA examination in September 2010.  It was noted that the Veteran was raised by her biological parents, and her grandparents from the age of 14.  She described the relationship as good with her mother; her father was an alcoholic and the mother tried to shelter the children.  The Veteran reported that her father was abusive to her mother but not to the children.  The Veteran indicated that she witnessed her mother being physically abused at least three times; it was scary until her parents divorced when she was 9 years old.  She stated that her father was regularly emotionally abusive by yelling and swearing.  She denied any sexual or physical abuse.  The Veteran indicated that, within a little over a year in the military, she was followed because the office of special investigations (OSI) was suspicious that she was homosexual.  She reported a high level of stress toward the end of service because she realized that she would be "thrown out" of the service.  The Veteran stated that the military experiences negatively affected her self-worth, trust in others, and willingness to take risks in career path; she stated "I could have gone so much further in life if I felt like I was worth it and did not have that stamp on the DD-214."  

Following a mental status examination, the Veteran was given a diagnosis of anxiety disorder.  The examiner stated that the Veteran does not meet the DSM-IV criteria for PTSD because criterion A for a stressor event was not met.  However, she does meet criteria for Anxiety disorder NOS as evidence by symptoms of low self worth, feelings of guilt, depression, intrusive memories, emotional reactivity to triggers, avoidance, diminished interest, social distancing, emotional numbness, intolerance/anger, and hypervigilance.  It was at least as likely as not that the anxiety disorder was caused by or a result of her negative experiences in the military and manner of discharge.  

At her personal hearing in December 2010, the Veteran maintained that she believes that she has PTSD as a result of harassment she experienced in service due to her sexual orientation.  The Veteran indicated that she was the subject of investigation and derision from military personnel.  The Veteran noted that she worked in security police; she stated that they took her gun and badge away when OSI started investigating her based on the belief that she was homosexual.  The Veteran stated that, as a result of the investigation, she had to tolerate name calling and snickering from others in her squadron.  The Veteran indicated that she was very proud to be in the military; however, she was forced to sign a statement admitting to being a homosexual in order to get an honorable discharge.  The Veteran reported that she thought everything would be alright when she was out of service with an honorable discharge; however, she found it very difficult to find a job with the word homosexual being stamped in bold letters on her DD form 214.  The Veteran indicated that she began experiencing a lot of stress when she realized the negative impact that the document was going to have on her ability to get a job in a career field.  

Submitted at the hearing was a statement in support of claim, dated in December 2012, wherein the Veteran indicated that she came under investigation for homosexuality while stationed at McChord Air Force Base; she stated that she was followed every day by OSI.  The Veteran stated that they were outside of her apartment when she went to work and were there when she returned; as a result this, many of her co-workers and friends stopped coming around because they did not know what was going on and she was too afraid to say the real reason OSI was there.  The Veteran reported that she was finally relieved of her duty as a law enforcement specialist.  The Veteran stated that she was forced to listen to snickering, sexual comments and name calling; in the squadron, she was required to empty the captain's astray, empty the garbage and perform other menial tasks.  The Veteran reported that she went home every night disgraced, ashamed, humiliated and embarrassed to be seen by anyone.  The Veteran indicated that she finally admitted under coercion to being homosexual in order to guarantee that she received an honorable discharge.  The Veteran noted that while she was given an honorable discharge, her DD 214 was stamped with large red blocked letters branding her as "overt homosexual."  The Veteran stated that it was virtually impossible to gain employment because she did not want to show that "honorable" discharge to anyone.  

Also submitted at the hearing was a VA progress note dated in April 2009; listed as an active problem was PTSD.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required--provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  

The Veteran does not contend that she suffers from PTSD as the result of a combat-related event; nor does the record show that she served in combat.  Rather, she reported being forced to admit to being a homosexual and became subject to harassment and ridicule by others in her squadron.  

In Patton v. West, 12 Vet. App. 272, 278(1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c) (2) (October 11, 1995). In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities." VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

With respect to personal assaults, 38 C.F.R. § 3.304(f)  was amended in March 2002, to add the following: If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.   

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  The record contains competent medical evidence that the Veteran has PTSD.  She has been in receipt of treatment for PTSD for several years, and while the VA compensation and pension examiner did not find that she had PTSD, others clearly did.  It is noteworthy that the Veteran was referred to a Mental Health Clinic in service in May 1982; at that time, the examiner stated that no psychiatric disability was noted but it was felt that she may benefit from treatment in order to learn techniques to cope with current stressors.  (There was no indication of what the stressors were.)  In terms of her in-service stressor, the Board finds that the Veteran's reports regarding treatment she received to be credible in light of the DD Form 214 of record.  Additionally, while ridicule and offensive comments by others may not be considered by this Board member to be so traumatic as to constitute stressful events sufficient to cause PTSD, several clinicians apparently thought otherwise and found that she in fact had PTSD that was at least in part attributable to her military service.

The Board recognizes that there is conflicting evidence of record with regard to the proper diagnosis.  On the one hand, the September 2010 VA examining psychiatrist has opined that the Veteran did not meet the criteria for a diagnosis of PTSD because criterion A for a stressor event was not met.  On the other hand, a mental health note dated in July 2008 reflected a diagnosis of PTSD, child abuse and provisional military.  In addition, another VA examiner in June 2009 stated that the Veteran was realizing that her symptoms regarding childhood PTSD were fairly severe and caused her to isolate, attempt to avoid emotions, with recurrent nightmares and social and crowd phobias.  The examiner further noted that the Veteran may fit the criteria for military PTSD/sexual harassment given her report of biased treatment by military personnel and the blatant exposure of her sexual preference stamped on her permanent military records.  Several VA clinicians and treatment records indicate that the Veteran's currently diagnosed PTSD was caused by the in-service experience.  Clearly, as reflected above, while noting that the Veteran had incidents of childhood abuse, several treatment records strongly suggest that the Veteran's PTSD was caused by harassment while in service.  

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to traumatic experiences in service.  Under such circumstances, the benefit of the doubt is awarded to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


